Title: From George Washington to Thomas Jefferson, 4 April 1781
From: Washington, George
To: Jefferson, Thomas


                        
                            Sir
                            Head Quarters New Windsor 4th April 1781.
                        
                        I am to acknowledge the honor of your Excellency’s favors of the 19th and 21st ulto and again to thank you,
                            for your uniform and speedy communication of every southern event which comes to your knowledge.
                        I have the pleasure to find, from General Greenes official letter, that Lord Cornwallis is not likely to reap
                            any great benefits from his late Victory—indeed—were we certain that he would not soon receive fresh succours, we might
                            hope that he would ultimately be obliged to quit his present ground in consequence of the incumbrance which his wounded
                            must be to him. But I very much fear, we shall soon hear that General Phillips, who sailed from New York about a fortnight
                            ago with a detachment said to be 1500 Men, is bending his course towards his Lordship.
                        You have been, by this time, made acquainted with the unfortunate event which prevented the execution of the
                            plan against Arnold. Had the French Fleet luckily gained the Chesapeak before they were overtaken by the British, I think
                            we could not have failed of Success.
                        The pennsylvania Line will be pushed forward, by detachment, as fast as they can be reassembled or recruited.
                            I hope the 1st division will consist of five or six hundred, and that they will be soon upon their march. Having heard
                            nothing from them very lately, I cannot ascertain the time, but I am certain that General Wayne, who will go forward with
                            the first, will be active on the occasion. I have the honor to be with very great Respect and Esteem Yr Excellency’s Most
                            ob and humble Servt
                        
                            Go: Washington
                        
                    